Name: Commission Decision No 1687/79/ECSC of 27 July 1979 amending for the second time Decision No 3017/76/ECSC concerning the obligation of undertakings pursuing a production activity in the steel sector to supply certain data on deliveries of steel
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-08-02

 Avis juridique important|31979S1687Commission Decision No 1687/79/ECSC of 27 July 1979 amending for the second time Decision No 3017/76/ECSC concerning the obligation of undertakings pursuing a production activity in the steel sector to supply certain data on deliveries of steel Official Journal L 196 , 02/08/1979 P. 0017 - 0018 Greek special edition: Chapter 13 Volume 8 P. 0180 Spanish special edition: Chapter 08 Volume 2 P. 0071 Portuguese special edition Chapter 08 Volume 2 P. 0071 ****( 1 ) OJ NO L 344 , 14 . 12 . 1976 , P . 24 . ( 2 ) OJ NO L 173 , 13 . 7 . 1977 , P . 7 . COMMISSION DECISION NO 1687/79/ECSC OF 27 JULY 1979 AMENDING FOR THE SECOND TIME DECISION NO 3017/76/ECSC CONCERNING THE OBLIGATION OF UNDERTAKINGS PURSUING A PRODUCTION ACTIVITY IN THE STEEL SECTOR TO SUPPLY CERTAIN DATA ON DELIVERIES OF STEEL THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 47 THEREOF , WHEREAS UNDER COMMISSION DECISION NO 3017/76/ECSC ( 1 ), AS AMENDED BY COMMISSION DECISION NO 1555/77/ECSC ( 2 ), UNDERTAKINGS PURSUING A PRODUCTION ACTIVITY IN THE STEEL SECTOR ARE OBLIGED TO SUPPLY CERTAIN DATA RELATING TO THEIR STEEL DELIVERIES ; WHEREAS CERTAIN PRODUCT DEFINITIONS USED IN THE COMMISSION ' S FORWARD PROGRAMME FOR STEEL AND IN THE DELIVERY PROGRAMMES OF THE STEEL UNDERTAKINGS WERE CHANGED AS FROM THE FOURTH QUARTER OF 1978 ; WHEREAS IT IS NECESSARY REGULARLY TO MONITOR THE APPLICATION OF THOSE PROGRAMMES AND FOR THAT PURPOSE TO HAVE AVAILABLE DELIVERY STATISTICS BASED ON THE SAME DEFINITIONS AS THOSE IN THE PROGRAMMES ; WHEREAS IT IS THEREFORE NECESSARY TO AMEND DECISION NO 3017/76/ECSC , HAS ADOPTED THIS DECISION : ARTICLE 1 ANNEX 1 TO DECISION NO 3017/76/ECSC SHALL BE REPLACED BY THE ANNEX TO THE PRESENT DECISION . ARTICLE 2 WHEN MAKING THE MONTHLY STATEMENT FOR 20 AUGUST 1979 , UNDERTAKINGS SHALL SUPPLY PARTICULARS OF THEIR QUARTERLY DELIVERIES , BOTH WITHIN THE COMMON MARKET AND TO NON-MEMBER COUNTRIES , DURING THE FIRST AND SECOND QUARTERS OF 1974 , THE FOURTH QUARTER OF 1978 AND THE FIRST AND SECOND QUARTERS OF 1979 , IN CONFORMITY WITH THE ANNEX HERETO . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 27 JULY 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION **** ANNEX EARLY STATISTICS ON DELIVERIES OF CERTAIN STEEL PRODUCTS WITHIN THE MEANING OF THE TREATY ESTABLISHING THE ECSC // // COUNTRY : // WORKS : // MONTH : // // COMPANY : // LOCATION : // // // ECSC LEVY NO : // QUESTIONNAIRE TO BE RETURNED DULY COMPLETED BY , AT THE LATEST , THE 20TH OF EACH MONTH WITH FIGURES FOR THE PRECEDING MONTH , TO THE COMMISSION OF THE EUROPEAN COMMUNITIES ( DG III , STEEL DIRECTORATE ), 200 RUE DE LA LOI , 1049 BRUSSELS ( TELEX 21877 COMEU B - TELEPHONE 735 00 40 ). // // // TO THE COMMUNITY // TO THIRD COUNTRIES // TOTAL // // UNIT : TONNE // 01 // 02 // ( 01 + 02 ) // // FINISHED ROLLED PRODUCTS OF ORDINARY STEEL : // 1 . BEAMS ( WIDE FLANGED AND OTHER BEAMS , SECTIONS AND CHANNELS OF 80 MM AND OVER ) EXCLUDING SPECIAL SECTIONS AND COLLIERY ARCHES // 2 . WIRE ROD // 3 . REINFORCING BARS // 4 . OTHER MERCHANT BARS EXCLUDING SPECIAL SECTIONS , SPRING BARS AND BULB SECTIONS // 5 . REVERSING MILL PLATE , OTHER THAN FOR TUBES OF MORE THAN 406 MM // 6 . COLD REDUCED AND HOT ROLLED SHEET // 7 . OTHER HOT ROLLED FLAT PRODUCTS ( 1 ) // 8 . HOT ROLLED COILS FOR RE-ROLLING IN THE COMMUNITY BY INDEPENDENT REROLLERS ( 2 ) // TOTAL 1 TO 8 // ( 1 ) HEAVY AND MEDIUM PLATE FROM COILS , COILS FOR DIRECT USE AND NARROWSTRIP . MATERIAL FOR TUBES OVER 406 MM IS EXCLUDED . ( 2 ) AS DEFINED IN ARTICLE 2 ( 5 ) OF DECISION NO 3139/78/ECSC .